NO. 07-08-0176-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                 FEBRUARY 4, 2009

                         ______________________________


                   CLARENCE HIGH, A/K/A CLARENCE H. HIGH,
                   A/K/A CLARENCE H. HIGH, JR., APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 54,080-E; HONORABLE ABE LOPEZ, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pursuant to a plea bargain, Appellant, Clarence High, a/k/a Clarence H. High, a/k/a

Clarence H. High, Jr., pleaded guilty to theft over $1,500 but under $20,000 in exchange

for a sentence of two years confinement, suspended in favor of four years community

supervision. The State later filed a motion to revoke community supervision alleging
numerous violations of the terms and conditions thereof. Upon Appellant’s plea of not true

to the allegations, the court heard evidence and thereafter revoked community supervision

and imposed the original sentence of two years confinement in a state jail facility. By a

sole issue, Appellant contends the trial court erroneously revoked community supervision

because he proved the affirmative defense of inability to pay. We affirm.


      The charges against Appellant stemmed from numerous instances of writing checks

to merchants over a period of four years which were all dishonored by his bank. The

State’s motion to revoke alleged that Appellant committed the following violations of

community supervision:


      (a) failed to pay supervision fees in the amount of $30 per month for
      November 2007;
      (b) failed to make payment as per payment arrangements with the Potter
      County Collections Department;
      (c) failed to pay $140 per month toward restitution for the months of February
      2007 through November 2007;
      (d) failed to complete Community Service Restitution at the rate of six hours
      per month for the months of January 2007 through October 2007;
      (e) failed to complete the financial management class; and
      (f) failed to pay $100 to Crime Victims Compensation Fund on or before the
      1st day of November 2007.


                                  Standard of Review


      When reviewing an order revoking community supervision, the sole question before

this Court is whether the trial court abused its discretion. Cardona v. State, 665 S.W.2d
2
492, 493 (Tex.Crim.App. 1984); Jackson v. State, 645 S.W.2d 303, 305 (Tex.Crim.App.

1983). In a revocation proceeding, the State must prove by a preponderance of the

evidence that the probationer violated a condition of community supervision as alleged in

the motion to revoke. Cobb v. State, 851 S.W.2d 871, 874 (Tex.Crim.App. 1993). If the

State fails to meet its burden of proof, the trial court abuses its discretion in revoking

community supervision. Cardona, 665 S.W.2d at 494. In determining the sufficiency of

the evidence to sustain a revocation, we view the evidence in the light most favorable to

the trial court's ruling. Jones v. State, 589 S.W.2d 419, 421 (Tex.Crim.App. 1979). When

more than one violation of the conditions of community supervision is found by the trial

court, the revocation order shall be affirmed if one sufficient ground supports the court's

order. Moore v. State, 605 S.W.2d 924, 926 (Tex.Crim.App. 1980); Leach v. State, 170
S.W.3d 669, 672 (Tex.App.–Fort Worth 2005, pet. ref'd).


                                        Discussion


       In response to Appellant’s contention that he proved inability to pay, the State

argues that we need not decide whether the affirmative defense was established because

the State alleged and proved that revocation was also based on conditions unrelated to

Appellant’s financial condition, i.e., failure to complete community service restitution hours

and failure to complete a financial management class. We agree with the State and

reiterate that one sufficient ground supports a revocation order.




                                              3
       Terri Crossland, Appellant’s community supervision officer, testified at the hearing

on the State’s motion to revoke that Appellant did not complete even one hour of the 200

community service hours assessed as a condition of community supervision. She also

testified that despite Appellant being given all the necessary information on how to register

for a money management course which was offered every other month at a local college,

he never completed the course as required by the terms and conditions of community

supervision. Crossland was not cross-examined regarding these violations.


       We conclude the State proved by a preponderance of the evidence that Appellant

violated the terms and conditions of community supervision. The trial court’s revocation

order recites community supervision violations of not only conditions related to Appellant’s

inability to pay, but also of his failure to complete the community service restitution hours

and the money management program. The trial court did not abuse its discretion in

revoking Appellant’s community supervision and sentencing him to two years confinement

in a state jail facility. Appellant’s sole issue is overruled.


       Consequently, the trial court’s order revoking community supervision is affirmed.


                                                    Patrick A. Pirtle
                                                        Justice


Do not publish.




                                                4